Citation Nr: 0534411	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2005, to support his claim, the veteran testified at 
a video conference hearing chaired by the undersigned Acting 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus due to inservice acoustic damage from 
exploding shells while serving in Vietnam.  The Board notes 
that the veteran was stationed in Vietnam and was awarded the 
Purple Heart Medal with one oak leaf cluster, among other 
decorations.  Receipt of a Purple Heart Medal is proof of 
participation in combat.

The Board observes that, for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2005). 

"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392. The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service, both of 
which generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Although the veteran was provided a VA audiological 
examination in April 2004, the VA audiologist did not opine 
as to the cause of his hearing loss and tinnitus.  Therefore, 
the case regrettably needs to be remanded back to the agency 
of original jurisdiction to ask the examiner to offer an 
opinion as to the likely etiology of the veteran's bilateral 
hearing loss and tinnitus.  

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following development and consideration: 

1.  The RO/AMC should return the April 
2004 VA audiology report to its 
subscriber and ask her to review once 
again the veteran's claims folder and 
thereafter issue an addendum to her April 
2004 report providing an opinion as to 
whether it is at least as likely as not 
(50 percent probability, or higher) that 
the veteran's bilateral hearing loss is 
etiologically related to service, and/or 
whether it was manifest within one year 
of his discharge from service.

The VA examiner should also be asked to 
clarify whether the veteran currently has 
tinnitus.  If he does, the examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability, or higher) that 
the veteran's tinnitus is etiologically 
related to service.

The examiner should be further asked to 
offer a rationale for all conclusions and 
opinions expressed and to indicate in the 
addendum whether the requested review of 
the claims file was made.

If the examiner who subscribed the April 
2004 VA audiological report is 
unavailable for any reason, the RO/AMC 
should then schedule the veteran for 
another audiological evaluation and ask 
the new examiner to provide in the report 
answers to the above questions.

2.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, with 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d).

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case containing a 
summary of the relevant evidence 
submitted since the statement of the case 
issued in August 2004, to include a 
private audiological report dated in 
December 1987 that was received at the 
Board in September 2005 (with a waiver of 
RO initial consideration), and a citation 
and discussion of all applicable laws and 
regulations.  The veteran and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the case is returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBINSON ACOSTA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

